46 So.3d 1224 (2010)
Sharmarkco EVANS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-75.
District Court of Appeal of Florida, Fourth District.
November 12, 2010.
Terry P. Roberts of Law Offices of Terry P. Roberts, Tallahassee, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Laura Fisher, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The defendant appeals his conviction and sentence for aggravated assault and false imprisonment with a firearm. He argues the trial court erred in denying his motion for mistrial based upon a prospective juror's comments during voir dire. This issue was raised by his co-defendant and brother in a prior appeal. We reversed on the same issue and remanded the case for a new trial. See Evans v. State, 36 So.3d 185 (Fla. 4th DCA 2010). The State has advised in its Answer Brief that the same result is warranted here. For this reason, we reverse and remand for a new trial.
Reversed and Remanded for a new trial.
FARMER, MAY and GERBER, JJ., concur.